DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are pending in the instant application and under current examination.

Priority
The instant application is a CON of 16/092,812 filed on 10/11/2018 which claims domestic priority to PCT/US2018/023346 filed on 03/20/2018.
Independent claims 1 and 6 recite APX2014 which is not supported by PRO 62/473,528 filed on 03/20/2017 or PRO 62/521,082 filed on 06/16/2017. 
Therefore, the claims 1-6 received the priority date of 03/20/2018 as they are supported by PCT/US2018/023346.

Information Disclosure Statement
The information disclosure statements (IDS) dated 01/07/2022 and 01/25/2022 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609. Accordingly, they have been placed in the application file and the information therein has been considered 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

1) Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zarling et al. (US  2003/0229004 A1) in view of i) Kelley 2016 (The Journal of Pharmacology and Experimental Therapeutics) and ii) Kelley '505 (US 9,040,505 B2), further in view of Li et al. (2014, Redox Biology).
Zarling et al. teaches a method of modulating the activity of a cell using a BER inhibitor and a sensitizer (prior art claim 1). Wherein the BER inhibitor is an E3330 (APX 3330)- like compound (prior art claim 26). Wherein the sensitizer is a chemotherapeutic agent (prior art claim 29) and more specifically doxorubicin (prior art claim 39), topotecan (prior art claim 31), vinblastine (prior art claim 37), or irinotecan (prior art claim 31). Wherein the E3330-like compound and the chemotherapeutic agent are used to treat degenerative diseases in living organisms (prior art claim 55). 
Zarling et al. does not expressly teach specific degenerative diseases or specific E3330-like compounds.
Kelley 2016 teaches APX 2009 is a E3330 (APX 3330) derivative with a longer half-life than E3330 (prior art page 308 column 2), is more effective at interacting with APE1 than E3330 (prior art page 308 column 2), and APX 2009 also shows effectiveness at a lower dose level than E3330 (page 307 column 1 paragraph 1). Kelley 2016 further teach the use of E3330 and APX 2009 with chemotherapeutic 
Kelley 2016 does not expressly teach the use of doxorubicin or the treatment of non-cancer diseases. 
Kelley ‘505 teaches the use of APE1 inhibitor E3330 to treat diabetic retinopathy, degenerative maculopathy, retrolental fibroplasias, advanced macular degeneration, and retinal angiomatous proliferation (prior art claim 1), and more specifically age-related macular degeneration (prior art claim 3) and diabetic retinopathy (prior art column 3 lines 30-37). Kelley ‘505 further teaches the use of an additional therapeutic agent (prior art claim 4) and further teaches that E3330 can be used with chemotherapeutic agents (prior art column 9).
Kelley ‘505 does not expressly teach the use of doxorubicin, nor the use of E3330-derivative compounds. 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Zarling to choose APX 2009 as the E3330-like compound given Kelley 2016 teaches APX 2009 is more effective at interacting with APE1 than E3330. See MPEP 2144.06. There is a reasonable expectation of success given the both APX 2009 and E3330 are art recognized equivalents as being APE-1 targeted molecules. Substituting APX 2009 or E3330 would further be expected to exhibit improved neuroprotective effects from cisplatin. See MPEP 2143 and 2144.07.   
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Zarling and Kelly 2016 to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by E3330 is effective in 
The combination of Zarling et al., Kelley 2016, and Kelley ‘505 differ from that of the instantly claimed invention in that the combination does not expressly teach the treatment of choroidal neovascularization. 
Li et al. teaches the treatment of choroidal neovascularization, in addition to age-related macular degeneration, using the APE1 inhibitor E3330 (prior art abstract, page 488 paragraph 2, entire document).
Li et al. does not expressly teach the use of E3330 with a secondary therapeutic agent. 
It would be prima facie obvious for one of ordinary skill in the art following the teachings of the combination of Zarling, Kelley 2016, Kelley ‘505, to treat choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that using a second generation APE1 inhibitor such as APX2009 would provide treatment of choroidal neovascularization similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06. The skilled artisan would have been motivated to use the APX 2009 in place of E3330 because Kelley 2016 teaches that APX 2009 has a longer half-life than E3330 (prior art page 308 column 2), is more effective at interacting with APE1 than E3330 (prior art page 308 

2) Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zarling et al. (US  2003/0229004 A1) in view of  Kelley 2016 (The Journal of Pharmacology and Experimental Therapeutics), further in view of Kelley ‘505 (US 9,040,505 B2).
Zarling et al. teaches a method of modulating the activity of a cell using a BER inhibitor and a sensitizer (prior art claim 1). Wherein the BER inhibitor is an E3330 (APX 3330)- like compound (prior art claim 26). Wherein the sensitizer is a chemotherapeutic agent (prior art claim 29) and more specifically doxorubicin (prior art claim 39), topotecan (prior art claim 31), vinblastine (prior art claim 37), or irinotecan (prior art claim 31). Wherein the E3330-like compound and the chemotherapeutic agent are used to treat degenerative diseases in living organisms (prior art claim 55). 
Zarling et al. does not expressly teach specific degenerative diseases or specific E3330-like compounds.
Kelley 2016 teaches APX 2009 is a E3330 (APX 3330) derivative with a longer half-life than E3330 (prior art page 308 column 2), is more effective at interacting with APE1 than E3330 (prior art page 308 column 2), and APX 2009 also shows effectiveness at a lower dose level than E3330 (page 307 column 1 paragraph 1). Kelley 2016 further teach the use of E3330 and APX 2009 with chemotherapeutic agents like cisplatin and oxaliplatin as a way to protect nerves from damage (prior art pages 302-306).

Kelley ‘505 teaches the use of APE1 inhibitor E3330 to treat diabetic retinopathy, degenerative maculopathy, retrolental fibroplasias, advanced macular degeneration, and retinal angiomatous proliferation (prior art claim 1), and more specifically age-related macular degeneration (prior art claim 3) and diabetic retinopathy (prior art column 3 lines 30-37). Kelley ‘505 further teaches the use of an additional therapeutic agent (prior art claim 4) and further teaches that E3330 can be used with chemotherapeutic agents (prior art column 9).
Kelley ‘505 does not expressly teach the use of doxorubicin, nor the use of E3330-derivative compounds. 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Zarling to choose APX 2009 as the E3330-like compound given Kelley 2016 teaches APX 2009 is more effective at interacting with APE1 than E3330. See MPEP 2144.06. There is a reasonable expectation of success given the both APX 2009 and E3330 are art recognized equivalents as being APE-1 targeted molecules. Substituting APX 2009 or E3330 would further be expected to exhibit improved neuroprotective effects from cisplatin. See MPEP 2143 and 2144.07.   
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Zarling and Kelly 2016 to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by E3330 is effective in treating macular degeneration. There is a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of macular 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-2 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, and 9 of copending Application No. 16/968,009 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because 16/968,009 recites the use of APX 2009 and APX 2014 (prior art claim 3) with additional therapeutic agents (copending claim 6) including anti-VEGF treatments (copending claim 6) to treat retinopathy of prematurity (ROP), proliferative diabetic retinopathy (PDR), diabetic retinopathy, wet age-related macular degeneration (AMD), pathological myopia, hypertensive retinopathy, occlusive vasculitis, polypoidal choroidal vasculopathy, diabetic macular edema, uveitic macular edema, central retinal vein occlusion, branch retinal vein occlusion, corneal neovascularization, retinal 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.  9,315,481 B2 in view of  Kelley 2016 ( 2016, The Journal of Pharmacology and Experimental Therapeutics), Li et al. (2014, Redox Biology) and Kelley '505 (US 9,040,505 B2). 
US 9,315,481 B2 recites the use of E3330 to treat leukemia (‘481 patent at claim 1) and a secondary chemotherapeutic (‘481 at claim 3) which can be doxorubicin or methotrexate (‘481 at claim 4).
US 9,315,481 B2 does not expressly recite the use of APX 2009 for the treatment of choroidal neovascularization or age-related macular degeneration. 
Kelley 2016 teaches APX 2009 is a E3330 (APX 3330) derivative with a longer half-life than E3330 (prior art page 308 column 2), is more effective at interacting with APE1 than E3330 (prior art page 308 column 2), and APX 2009 also shows effectiveness at a lower dose level than E3330 (page 307 column 1 paragraph 1). Kelley 2016 further teach the use of E3330 and APX 2009 with chemotherapeutic agents like cisplatin and oxaliplatin as a way to protect nerves from damage (prior art pages 302-306).
Kelley 2016 does not expressly teach the use of doxorubicin or the treatment of non-cancer diseases. 

Kelley ‘505 does not expressly teach the use of doxorubicin, nor the use of APX 2009. 
Li et al. teaches the treatment of choroidal neovascularization, in addition to age-related macular degeneration, using the APE1 inhibitor E3330 (prior art abstract, page 488 paragraph 2, entire document).
Li et al. does not expressly teach the use of E3330 with a secondary therapeutic agent. 
It would have been prima facie obvious for one of ordinary skill in the art following the claims of U.S.P. 9,315,481 B2 to substitute the first generation APE1 inhibitor of the ‘481 patent, E3330, for the second generation APE1 inhibitor of Kelly 2016, APX 2009,  given APX 2009 is taught by Kelley 2016 as being more effective at interacting with APE1 than E3330. See MPEP 2143 (I)(B). One of ordinary skill in the art would have a reasonable expectation of success because both E3330 and APX 2009 are taught as APE1 targeted molecules by the prior art. See MPEP 2144.06 (II).
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of US 9,315,481 B2 and Kelly 2016 to treat age-related macular 
 It would have been prima facie obvious for one of ordinary skill in the art to use the methods of US 9,315,481 B2, Kelly 2016, and Kelley ‘505 for the treatment of choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of choroidal neovascularization similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06. The skilled artisan would have been motivated to use the APX 2009 in place of E3330 because Kelley 2016 teaches that APX 2009 has a longer half-life than E3330 (prior art page 308 column 2), is more effective at interacting with APE1 than E3330 (prior art page 308 column 2), and APX 2009 also shows effectiveness at a lower dose level than E3330 (page 307 column 1 paragraph 1).

3) Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,154,973 B2 in view of Zarling et al.(US 2003/0229004 A1), Kelley 2016 ( 2016, The Journal of Pharmacology and Experimental Therapeutics), Li et al. (2014, Redox Biology) and Kelley '505 (US 9,040,505 B2). 

US 10,154,973 B2 does not recite the use of APX 2009 or 2014 with a secondary therapeutic agent. 
The teachings of Kelley 2016, Li et al., and Kelley ‘505 are discussed above. 
Zarling et al. teaches a method of modulating the activity of a cell using a BER inhibitor and a sensitizer (prior art claim 1). Wherein the BER inhibitor is an E3330 (APX 3330)- like compound (prior art claim 26). Wherein the sensitizer is a chemotherapeutic agent (prior art claim 29) and more specifically doxorubicin (prior art claim 39), topotecan (prior art claim 31), vinblastine (prior art claim 37), or irinotecan (prior art claim 31). Wherein the E3330-like compound and the chemotherapeutic agent are used to treat degenerative diseases in living organisms (prior art claim 55) and improve efficacy of treatments [0027]. 
Zarling et al. does not expressly teach specific degenerative diseases or specific E3330-like compounds.
	It would have been prima facie obvious to a person having ordinary skill in the art following the recitations of the ‘973 patent to include a sensitizer of Zarling such as doxorubicin in the treatment given Zarling teaches treatment with a composition comprising and APE1 inhibitor and a sensitizer improves efficacy. 
It would have been prima facie obvious to a person having ordinary skill in the art following the claims of U.S.P 10,154,973 B2, in view of Zarling, and Kelly 2016 to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by 
It would have been prima facie obvious to a person having ordinary skill in the art following the claims of U.S.P 10,154,973 B2, in view of the teachings of Zarling, and Kelly ‘505  to treat choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of choroidal neovascularization similar to or better than that of the first generation APE1 inhibitor E3330 based on the teachings of Kelley 2016. See MPEP 2144.06.  

4) Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 of copending Application No. 16/377,442 in view of Zarling et al.(US 2003/0229004 A1), Li et al. (2014, Redox Biology), and Kelley 2016 ( 2016, The Journal of Pharmacology and Experimental Therapeutics).  
Copending application 16/377,442 recites the use of E3330 (copending claim 1) with a secondary therapeutic agent (copending claim 5) used to treat advanced macular degeneration or diabetic retinopathy (copending claim 7). 

The combination of Zarling et al., Li et al., and Kelley 2016 is discussed above. 
The combination of Zarling et al., Li et al., and Kelley 2016 do not expressly teach the treatment of diabetic retinopathy.
It would have been be prima facie obvious to a person having ordinary skill in the art following the claims of the ‘442 application to include the doxorubicin of Zarling et al. as the secondary therapeutic given the claims of the ‘442 application teach pairing E3330 and related compounds with a chemotherapeutic agent (Claim 22). One of ordinary skill in the art would have had a reasonable expectation of success in choosing doxorubicin as the secondary therapeutic given Zarling teaches treatment with a composition comprising and APE1 inhibitor and a sensitizer such as doxorubicin yields improved efficacy. 
It would have been prima facie obvious for one of ordinary skill in the art to substitute the E3330 of 16/377,442 for the E3330 derived compound, APX 2009, of Kelley 2016 given teaches APX 2009 is taught to be more effective at interacting with APE1 than E3330. See MPEP 2144.06. There is a reasonable expectation of success given the both APX 2009 and E3330 are art recognized equivalents as being APE-1 targeted molecules. One would be motivated to use the APX 2009 in place of E3330 because Kelley 2016 teaches that APX 2009 has a longer half-life than E3330 (Kelley 2016 page 308 column 2), is more effective at interacting with APE1 than E3330 (Kelley 
 It would be prima facie obvious for one of ordinary skill in the art following the teachings of the combination of 16/377,442, Zarling, and Kelley 2016, to treat choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of choroidal neovascularization similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06. The skilled artisan would have been motivated to use the APX 2009 in place of E3330 because Kelley 2016 teaches that APX 2009 has a longer half-life than E3330 (Kelley 2016 page 308 column 2), is more effective at interacting with APE1 than E3330 (Kelley 2016  page 308 column 2), and APX 2009 also shows effectiveness at a lower dose level than E3330 (Kelley 2016 page 307 column 1 paragraph 1).
This is a provisional nonstatutory double patenting rejection.

5) Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 16/418,276 in view of Zarling et al.(US 2003/0229004 A1), Li et al. (2014, Redox Biology), Kelley 2016 ( 2016, The Journal of Pharmacology and Experimental Therapeutics), and Kelley '505 (US 9,040,505 B2) . 
Copending application 16/418,276 recites the use of an Ape1 inhibitor for treatment of a disease (prior art claim 1) wherein the Ape1 inhibitor, E3330 (prior art 
16/418,276 does not expressly recite the use of doxorubicin or the treatment of age-related macular degeneration or choroidal neovascularization. 
The teachings of Zarling et al., Li et al., Kelley 2016, and Kelley ‘505 are discussed above. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Zarling et al. discloses wherein the method of treatment includes an E3330-like compound, but does not disclose a specific compound. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art following the claims of the ‘576 application to have included the doxorubicin of Zarling given that Zarling teaching a composition comprising and APE1 inhibitor and a sesnsitizer such as doxorubicin improves efficacy. 
It would have been prima facie obvious to a person having ordinary skill in the art following the claims of 16/418,276 and the teachings of Zarling and to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by E3330 is effective in treating macular degeneration. There would have been a reasonable expectation that using and APE1 inhibitor with a sensitizer would effectively treat macular degeneration based on the teachings of Zarling and Kelley ‘505. See MPEP 2144.06.
prima facie obvious for one of ordinary skill in the art following the teachings of the claims of 16/418,276, and teachings of Zarling to treat choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that an APE1 inhibitor in combination with the doxorubicin of Zarling would effectively treat choroidal neovascularization based on the teachings of Li and Zarling. 
This is a provisional nonstatutory double patenting rejection.

6) Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/850,436 in view of Li et al. (2014, Redox Biology), Kelley 2016 ( 2016, The Journal of Pharmacology and Experimental Therapeutics), and Kelley et al. (US 9,040,505 B2). 
Copending application 16/850,436 recites the use of doxorubicin with E3330, APX 2009, or APX 2014 for the treatment of diabetes related diseases (prior art claim 1, entire document).
16/850,436 does not expressly recite the treatment of diabetic retinopathy, age-related macular degeneration, or choroidal neovascularization. 
The teachings of Li et al., Kelley 2016, and Kelley ‘505 are discussed above.
The combination of  Li et al., Kelley 2016, and Kelley ‘505 do not expressly teach the use of APX 2009 or 2014 with doxorubicin. 
prima facie obvious to a person having ordinary skill in the art following the teachings of 16/850,436 to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by E3330 is effective in treating macular degeneration. There is a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of macular degeneration similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06.
It would be prima facie obvious for one of ordinary skill in the art following the teachings of the combination of 16/850,436 and Kelley ‘505, to treat choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that using an APE1 inhibitor in combination with the doxorubicin of Zarling would effectively treat choroidal neovascularization based on the teachings of Li and Zarling.
This is a provisional nonstatutory double patenting rejection.

7) Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of copending Application No. 17/415,065 in view of Li et al. (2014, Redox Biology), Kelley 2016 (2016, The Journal of Pharmacology and Experimental Therapeutics), and Kelley et al. (US 9,040,505 B2). 
Copending application 17/415,065 recites the use of E3330, APX 2009, or APX 2014 (prior art claim 4) with an additional therapeutic agent (prior art claim 6) which can be methotrexate to treat gastrointestinal disease. 

The teachings of Li et al., Kelley 2016, and Kelley ‘505 are discussed above.
The combination of Li et al., Kelley 2016, and Kelley ‘505 do not expressly teach the use of APX 2009 or 2014 with methotrexate. 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of 17/415,065 to treat age-related macular degeneration given Kelley ‘505 teaches that APE1 inhibition by E3330 is effective in treating macular degeneration. There is a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 would provide treatment of macular degeneration similar to or better than that of the first generation APE1 inhibitor E3330. See MPEP 2144.06.
It would be prima facie obvious for one of ordinary skill in the art following the teachings of the combination of 17/415,065 and Kelley ‘505, to treat choroidal neovascularization given Li et al. teaches treatment of choroidal neovascularization using the APE1 inhibitor E3330. A person having ordinary skill in the art would have had a reasonable expectation that using a second generation APE1 inhibitor such as APX 2009 in combination with the doxorubicin of Zarling would effectively treat choroidal neovascularization based on the teachings of Li and Zarling.
This is a provisional nonstatutory double patenting rejection.

Conclusion

No claims are presently allowable.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                                                                                                                                                                                                                       /FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612